Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14, 21-25, 27 were previously pending. Following the Final Office Action, Applicant filed a response for entry in the After Final Consideration Pilot 2.0 program on July 29, 2022 amending claims 1, 7, 22-23, 25, 27 and cancelling claims 3, 21. The present Notice of Allowance addresses pending claims 1-2, 4-14, 22-25, 27. 
Allowable Subject Matter
Claims 1-2, 4-14, 22-25, 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims recite a combination of elements that amount to significantly more than the abstract idea when considered as a whole.  
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Ponce de Leon (US 8400467), does not disclose all of the claimed limitations. Ponce discloses a mathematical model of workflow paths that defines multiple nodes to be scheduled and includes time and sequence anchors for establishing time relationships between nodes. The application of Ponce uses the nodes to create a workflow schedule with a list of activities to be performed. However, the reference does not explicitly disclose, in combination with the other elements of the allowed claim, the branching conditions, the results of the branching conditions in response to the branching conditions, and that the determination that a change should not be handled by the logic processor is based on context information about completion of activities performed during visits on the projected visit path. 
The closest foreign reference of record, Nari Group Corp (WO 2018/077016), does not discloses all of the claimed limitations. Nari discloses managing schedules and repeating a schedule until a condition, that is defined by the model, is satisfied. However, the reference does not explicitly disclose, in combination with the other elements of the allowed claim, the branching conditions, the results of the branching conditions in response to the branching conditions, and that the determination that a change should not be handled by the logic processor is based on context information about completion of activities performed during visits on the projected visit path.
The closest NPL reference is Spectrum Health Laboratory Services – Specimen Collection (January 2017) does not disclose all of the claimed limitations. Spectrum discloses protocols and sequencing for scientific studies. The disclosure discusses the scheduling the timing of when a specimen must be centrifuged after collection. However, the reference does not disclose, in combination with the other elements of the allowed claim, the branching conditions, the results of the branching conditions in response to the branching conditions, and that the determination that a change should not be handled by the logic processor is based on context information about completion of activities performed during visits on the projected visit path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686